DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.

Response to Amendment
The amendment of 6/9/2021 has been entered.
Disposition of claims: 
Claim 2 has been cancelled.
Claim 1 has been amended.
Claims 1 and 3-7 are pending.
The amendments to claim 1 have overcome:
the rejections of Claims 1, 3-4, and 6-7 under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2009/0066226 A1, hereafter Sugita) in view of 
the rejections of claim 5 under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2009/0066226 A1) in view of Wolleb et al. (US 2017/0098781 A1), as evidenced by Lee et al. (US 2006/0103298 A1), as applied to claims 1, 3-4, and 6-7 above, further in view of Katakura et al. (WO 2009/107497, English translated document combined with the original patent document is attached, hereafter Katakura) and Lee et al. (US 2006/0103298 A1) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the last paragraph of page 8 through the last paragraph of page 12 of the reply filed 6/9/2021 regarding the rejections of claims 1, 3-4, and 6-7 under 35 U.S.C. 103 over Sugita/Wolleb/Lee, and the rejections of claim 5 under 35 U.S.C. 103 as being unpatentable over Sugita/Wolleb/Lee/Katakura set forth in the Office Action of 4/13/2021 have been considered. 
Applicant argues that Sugita does not teach or suggest structure X of claim 1. Applicant further argues that none of the other references cures the above deficiencies of Sugita and Wolleb.
Withdrawal of rejections renders the arguments moot.

Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities: 
In claim 1, Applicant recites “(11) : HOMO Energy Level of host compound A – HOMO Energy Level of host compound B…”. It should be “(11) : HOMO Energy Level of the host compound A – HOMO Energy Level of the host compound B…”
At multiple locations of claims 1 and 4-5, similarly as outlined above, “host compound A” should be amended to “the host compound A”, and  “host compound B” should be amended to “the host compound B”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims General Formula (5) and recites “in General Formula (5), …; p represents an integer of 0 ~ 7”. 
There are two “p”s in the General Formula (5), wherein one “p” limits variable L1 of the General Formula (5) and the other “p” limits variable L2
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that each “p” is selected independently. That is, each “p” is independently selected from integers of 0 to 7.
Regarding claims 3-7, claims 3-7 are rejected due to the dependency from claim 1.

Claims 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “R, R51 ~ R53 independently represent a hydrogen atom, a C1~20 alkyl group, …, or a C3 ~ C16 aromatic heterocyclic group, and each of those groups may have a substituent”. 
Claim 1 claims multiple groups including “an electron withdrawing group”, “a 5-membered or a 6-membered nitrogen-containing heterocyclic group”, and “a C6~22 aromatic hydrocarbon cyclic group”, as well as list of the substituent groups of R, R51~R53. It is unclear what the claim language of “those groups” refer to. 
For the purpose of prosecution, the Examiner interprets the claim limitation to mean that “R, R51 ~ R53 independently represent a hydrogen atom, a C1~20 alkyl group, …, or a C3 ~ C16 aromatic heterocyclic group, and each of the C1~20 alkyl group, the C7~38 aralkyl group, the C2~20 alkenyl group, the C2~20 alkynyl group, the C2~40 dialkylamino group, the C12~44 diarylamino group, the C14~76 diaralkylamino group, the C2~20 acyl group, the C2~20 acyloxy group, the Cl~20 alkoxy group, the C2~20 alkoxycarbonyl group, the C2~20 alkoxycarbonyloxy 
Regarding claims 3-7, claims 3-7 are rejected due to the dependency from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005979 A1, hereafter Kim) in view of Lee et al. (US 2006/0103298 A1, hereafter Lee), as evidenced by Merriam-Webster online dictionary (a screen shot of definition of “light” is attached, https://www.merriam-webster.com/dictionary/light, hereafter Merriam-Webster).
Regarding claims 1 and 3, Kim discloses a compound (“first material” and “Formula 1-1” in [008]) used as a host of the luminescent layer (“emission layer”) of an organic electroluminescent element (“organic light emitting device” in [283]-[284]).
Kim exemplifies the host compound (Compound 46 and Compound 48 in [210]) as a subspecies of Formula 1-1 of Kim, as shown below.

    PNG
    media_image1.png
    366
    662
    media_image1.png
    Greyscale

Kim exemplifies an organic electroluminescent element (“Example 1-1” in [356]-[358]) comprising an anode (ITO), a plurality of organic layers including a luminescent layer (“emission layer”), and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3) and a host compound (Compound 1).
Kim does not disclose a specific organic electroluminescent element comprising Compound 46 of Kim; however, Kim does teach the host compound of Kim represented by general Formula 1-1 of Kim can be used as the host of the luminescent layer of an electroluminescent element ([283]-[284]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Kim (Example 1-1) by substituting the host Compound 1 of Kim with the Compound 46 of Kim, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of known host compounds of the known organic electroluminescent element would 
The resultant device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3) and a host compound A (Compound 46 of Kim).
The organic electroluminescent element of Kim does not comprise two host compounds; however, Kim does teach the luminescent layer of the electroluminescent element can include at least one host compound having structure of general Formula 1-1 of Kim ([283]-[285]).
Lee teaches that use of two host materials in the luminescent layer of an organic electroluminescent element is beneficial because the second host material can suppress crystallization of the first host material ([028], [031]).
Lee further teaches that the first host compound has hole transporting characteristics and the second host compound has electron transporting characteristics, thereby improving device efficiency ([031]). Lee exemplifies the first host compound including carbazoles ([029]) and the second host compound including triazines ([031]).
Lee further teaches a ratio of the first host compound to the second host compound being in the range of 10:90 ~ 90:10 (“second host compound has weight ratio of 0.3 to 3 with respect to the first host compound having weight ratio of 1 in [033]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Kim by adding the second host material of Compound 48 of Kim in the luminescent layer of the electroluminescent element of Kim with the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10, as taught by Kim and Lee.
The motivation of doing so would provide suppress crystallization of the first host material and improve device efficiency, as taught by Lee.
Compound 46 of Kim is a known emission layer host material (an example of Formula 1-1 of Kim) having hole transporting characteristics because the compound is a carbazole derivative. Compound 48 of Kim is a known emission layer host material (an example of Formula 1-1 of Kim) having electron transporting characteristics because the compound is a triazine derivative. Lee teaches a luminescent layer of an organic electroluminescent element comprising a host compound having hole transporting characteristics and the other host compound having an electron hole transporting characteristics. Thus, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic electroluminescent element.
The resultant device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (5% Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B 
The Compound 46 of Kim has the identical structure as Applicant’s host compound A, wherein X includes a structure represented by Formula (5), wherein Ring a is Formula (a5); X51 is C-R; Ring b is Formula (b5); L1 is not selected; L2 is a C6 ~ C22 aromatic hydrocarbon cyclic group (phenyl); p of L1 is 0; p of L2 1; R, R51 ~ R53 are each hydrogen atom; R1 is a phenyl; and n is 1.
The Compound 48 of Kim has the identical structure as Applicant’s host compound B, wherein X includes a structure represented by Formula (5), wherein Ring a is Formula (a5); X51 is C-R; Ring b is Formula (b5); L1 is not selected; L2 is a C6 ~ C22 aromatic hydrocarbon cyclic group (phenyl); p of L1 is 0; p of L2 1; R, R51 ~ R53 are each hydrogen atom; R2 is a 6-membered nitrogen-containing heterocyclic group (diphenyltrizaine group); and m is 1.
The organic electroluminescent element of Kim as modified by Lee reads on the claim limitation above but fails to teach (11) HOMO energy level of host compound A – HOMO energy level of host compound B                                 
                                    >
                                
                             0.15 eV.
It is reasonable to presume that the organic electroluminescent element of Kim as modified by Lee meets the limitations of (11) HOMO energy level of host compound A – HOMO energy level of host compound B                                 
                                    >
                                
                             0.15 eV.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (Table 5; [074]) discloses that the HOMO of Applicant’s Compound 502a being –5.10 eV; and the HOMO of Applicant’s Compound 501a being –5.26, respectively.
The Applicant’s Compound 502a has the identical structure as the host compound A (Compound 46 of Kim), and the Applicant’s Compound 501a has the identical structure as the host compound B (Compound 48 of Kim).
Thus, the HOMO energy of the host compound A of Kim (Compound 46) being –5.10 eV; and the HOMO energy of the host compound B of Kim (Compound 48) being –5.26 eV, respectively.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
The organic electroluminescent element of Kim as modified by Lee meets the limitation (11) HOMO energy level of host compound A (–5.10 eV for Compound 46 of Kim) – HOMO energy level of host compound B (–5.26 eV for Compound 481 of Kim)] = 0.16 eV, which is equal or larger than 0.15 eV, meeting all the limitations of claims 1 and 3.
Regarding claim 7, the organic electroluminescent element of Kim as modified by Lee reads on all the limitations of claim 1 as outlined above. 
The device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim); and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
Applicant claims a lighting device in claim 7. However, neither independent claim 1 nor dependent claim 7 requires any specific structural or material of the lighting device.
Thus, the claim term of “light” of the lighting device is interpreted to mean “to become light” or “to illuminate”, as evidenced by Merriam-Webster. 
An organic electroluminescent element of Kim in view of Lee is equated with a lighting device because the organic electroluminescent element is a device which is capable of illuminating light.
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005979 A1) in view of Lee et al. (US 2006/0103298 A1) as applied to claims 1, 3, and 7 above, further in view of Katakura et al. (WO 2009/107497, English translated document combined with the original patent document is attached, hereafter Katakura).
Regarding claim 5, the organic electroluminescent element of Kim as modified by Lee reads on all the limitations of claim 1 as outlined above. 
The device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim) ; and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
Applicant claims: (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less; (15) HOMO energy level of phosphorescent compound – HOMO energy level of host compound B                                 
                                    >
                                
                             0.35 eV; and (16) a ratio of the host compound A to the host compound B is in the range of 10:90 ~ 90:10.
The phosphorescent compound of the organic electroluminescent element of Kim as modified by Lee (Ir(ppy)3) does not meet the limitations (14) and (15) above.
Katakura discloses a phosphorescent compound (“Ir-15” in [121]; “phosphorescent dopant” in [118]) having structure as shown below. 

    PNG
    media_image2.png
    238
    496
    media_image2.png
    Greyscale

Katakura teaches that the phosphorescent compound can be used as a phosphorescent dopant of an organic electroluminescent element together with a host compound ([030]-[031], [083]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent element of Kim as modified by Lee by substituting the phosphorescent dopant of the luminescent layer with the phosphorescent compound of Katakura (Ir-15) as taught by Katakura. 
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the phosphorescent dopant material of the organic electroluminescent element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select 
The resultant device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir-15 of Katakura), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim); and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
The organic electroluminescent element of Kim as modified by Lee reads on the claim limitation above but fail to teach that (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less; and (15) HOMO energy level of phosphorescent compound – HOMO energy level of host compound B                                 
                                    >
                                
                             0.35 eV.
It is reasonable to presume that the organic electroluminescent element of Kim as modified by Lee meets limitations (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less; and (15) HOMO energy level of phosphorescent compound – HOMO energy level of host compound B                                 
                                    >
                                
                             0.35 eV.
Support for said presumption is found in the use of like materials which result in the claimed property. 
The instant specification discloses a phosphorescent compound of Applicant’s D-13, wherein the compound has a HOMO energy level of –4.33 eV and a luminescence maximum wavelength in a solution of 466 nm (Table 11 in [120]; [236]).
The phosphorescent compound of Katakura (Ir-15) has identical structure as Applicant’s D-13.
Therefore, the phosphorescent compound of Katakura (Ir-15) meets the limitations (14) a luminescence maximum wavelength of luminescence spectrum in a solution of the phosphorescent compound is 470 nm or less (466 nm); and (15) HOMO energy level of phosphorescent compound (–4.33 eV) – HOMO energy level of host compound B (Compound 48 of Kim, ‒5.26 eV) = 0.93 eV which is equal or larger than 0.35 eV, meeting limitations of (14)-(15).
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the light-emitting dopant of Je is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0005979 A1) in view of Lee et al. (US 2006/0103298 A1) as applied to claims 1, 3, and 7 above, further in view of Pang et al. (“A full-color, low-power, wearable display for mobile applications”, SPIE, 03/29/2012, hereafter Pang), as evidenced by Merriam-Webster online dictionary (a screen shot of definition of “light” is attached, https://www.merriam-webster.com/dictionary/light).
Regarding claims 6-7
The device comprises an anode (ITO), a plurality of organic layers including a luminescent layer, and a cathode (Al), wherein the luminescent layer contains a phosphorescent compound (Ir(ppy)3), a host compound A (Compound 46 of Kim), and a host compound B (Compound 48 of Kim); and the ratio of the host compound A to the host compound B being in the range of 10:90 ~ 90:10.
Kim does not disclose a specific display comprising the organic electroluminescent element of Kim as modified by Lee.
Pang discloses a display (“flexible active matrix OLED display” in Fig. 3) comprising an organic electroluminescent element (“C: OLED” in Fig. 3).
Kim, Lee, and Pang are analogous in the field of organic electroluminescent element.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescent element of Kim as modified by Lee by incorporating the element in the display of Pang, as taught by Pang.
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the organic electroluminescent element would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a display.
The modification provides a display comprising the organic electroluminescent element of Kim as modified by Lee, meeting all the limitations of claim 6
The display of Kim as modified by Lee and Pang emits light because the display comprises a light emitting element (electroluminescent element of Kim as modified by Lee).
Applicant claims a lighting device in claim 7. However, neither independent claim 1 nor dependent claim 7 requires any specific structural or material of the lighting device.
Thus, the claim term of “light” of the lighting device is interpreted to mean “to become light” or “to illuminate”, as evidenced by Merriam-Webster. 
The display of Kim as modified by Lee and Pang is equated with a lighting device because the display illuminates light, meeting all the limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786